The opinion of the Court was drawn up by
Aitleton, C. J.
The evidence offered was at variance with the terms of the note in suit. In Billings v. Billings, 10 Cush., 178, parol evidence was held inadmissible to show that a promissory note, in the usual form, was intended as a receipt, and that the sum for which the note was given, was in fact a payment by the payee to the maker, of an antecedent debt, and not a loan or advancement. So, in an action on a note payable absolutely, evidence is not admissible to prove an oral agreement, when the note was made, that it should be given up in an event which has happened. Tower v. Richardson, 6 Allen, 351; Currier v. Hale, 8 Allen, 47. Indeed, the law seems well settled that parol evidence of an oral agreement, made at the time of the making or indorsing á note, cannot be permitted to vary or contradict, to add to, or subtract from the terms of the written contract. Underwood v. Simonds, 12 Met., 275 ; Woodbridge v. Spooner, 3 B. & A., 233; St. Louis Perpetual Ins. Co. v. Homer, 9 Met., 39 ; Hoyt v. French, 4 Foster, 198.

Default to stand.

Cutting, Davis, Walton and Barrows, JJ., concurred.